DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 6 and 21-35 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
          
With respect to the allowed independent claim 1:
Shiu et al. (US 20130082895, hereinafter “Shiu”), teaches,
“A wrist-watch (Electronic device 10 as shown in Fig. 1 can be wrist-watch device, Para. [0025]) comprising: a conductive housing (some or all of the structures in housing 12 are formed from conductive materials, Para. [0034]), a display in the housing (i.e., display 18, Fig. 1), wherein the display comprises an active area (active region 22, Fig. 1) that includes touch sensor electrodes (Display 18 may be a touch screen that incorporates capacitive touch electrodes or other touch sensor components, Para. [0031]) and an array of pixels (Active region 22 may contain an array of image pixels that display images for a user, Para. [0032]), an inactive area (inactive region 20, Fig. 1) free from touch sensor electrodes and pixel circuitry (The inactive portions of display 18 such as inactive region 20 are devoid of active image pixels. Display driver circuits, antennas (e.g., antennas in regions such as regions 26), and other components that do not generate images may be located under inactive region 20, Para. [0032]), and a display cover layer that covers the active and inactive areas and that is mounted to the conductive housing (The cover glass for display 18 may cover both active region 22 and inactive region 20, Paras. [0032]- [0034])”.
Wolff et al. (US 20140213178, hereinafter “Wolff”) teaches, 
“a conductive coil mounted in the conductive housing (see, antenna 106 in Fig. 1, antenna 206 in Fig. 2, antenna 306 in Fig. 3 and 506 in Fig. 5) and configured to receive a near-field signal (the antenna 106 is NFC antenna, Para. [0018]) through a display (The antenna may be an NFC antenna that overlaps the opening such that the antenna is adjacent to the back side of the display panel to allow for wireless communication from a front side of the display panel, Para. [0024] and [0026]).”
 	However, Shiu and Wolff, whether taken alone or combination, do not teach or suggest the following novel features:
	“the wrist-watch comprising a slot antenna that includes a slot fed by first and second antenna feed terminals on opposing sides of the slot, wherein the opposing sides of the slot comprise a first side at 2the wall of the conductive housing and a second side at the active area of the display, and the slot overlaps the inactive area of the display, is located between the active area of the display and a wall of the conductive housing, and is configured to radiate through the display cover layer”, in combination with all the recited limitations of the claim 1.


With respect to the allowed independent claim 31:
Shiu et al. (US 20130082895, hereinafter “Shiu”), teaches,
“A wrist-watch (Electronic device 10 as shown in Fig. 1 can be wrist-watch device, Para. [0025]) comprising: a conductive housing (some or all of the structures in housing 12 are formed from conductive materials, Para. [0034]), a display in the housing (i.e., display 18, Fig. 1), wherein the display comprises an active area (active region 22, Fig. 1) that includes an array of pixels (Active region 22 may contain an array of image pixels that display images for a user, Para. [0032]), an inactive area (inactive region 20, Fig. 1) free from pixel circuitry (The inactive portions of display 18 such as inactive region 20 are devoid of active image pixels. Display driver circuits, antennas (e.g., antennas in regions such as regions 26), and other components that do not generate images may be located under inactive region 20, Para. [0032]), and a display cover layer that covers the active and inactive areas and that is mounted to the conductive housing (The cover glass for display 18 may cover both active region 22 and inactive region 20, Paras. [0032]- [0034])”.
Wolff et al. (US 20140213178, hereinafter “Wolff”) teaches, 
“a conductive coil mounted in the conductive housing (see, antenna 106 in Fig. 1, antenna 206 in Fig. 2, antenna 306 in Fig. 3 and 506 in Fig. 5) and configured to receive a near-field signal (the antenna 106 is NFC antenna, Para. [0018]), a display in the housing that overlaps the conductive coil (The antenna may be an NFC antenna that overlaps the opening such that the antenna is adjacent to the back side of the display panel to allow for wireless communication from a front side of the display panel, Para. [0024] and [0026]).”
 	However, Shiu and Wolff, whether taken alone or combination, do not teach or suggest the following novel features:
	“the wrist-watch comprising an antenna having a slot interposed between a peripheral wall of the conductive housing and the active area of the display, wherein the slot has a first edge at the active area of the display and an opposing second edge at the peripheral wall, the slot is fed by an antenna feed having a first antenna feed terminal coupled to the first edge of the slot and a second antenna feed terminal coupled to the second edge of the slot, and the display cover layer overlaps the slot”, in combination with all the recited limitations of the claim 31.

With respect to the allowed independent claim 32:
Shiu et al. (US 20130082895, hereinafter “Shiu”), teaches,
  “A wrist-watch (Electronic device 10 as shown in Fig. 1 can be wrist-watch device, Para. [0025]) comprising: a housing having a conductive wall (some or all of the structures in housing 12 are formed from conductive materials, Para. [0034]), a display in the housing (i.e., display 18, Fig. 1), wherein the display comprises an active area (active region 22, Fig. 1) that includes an array of pixels (Active region 22 may contain an array of image pixels that display images for a user, Para. [0032]), an inactive area (inactive region 20, Fig. 1) free from pixel circuitry (The inactive portions of display 18 such as inactive region 20 are devoid of active image pixels. Display driver circuits, antennas (e.g., antennas in regions such as regions 26), and other components that do not generate images may be located under inactive region 20, Para. [0032]), and a display cover layer that covers the active and inactive areas and that is mounted to the conductive housing (The cover glass for display 18 may cover both active region 22 and inactive region 20, Paras. [0032]- [0034])”; and 
 	However, Shiu does not teach or suggest the following novel features:
	“the wrist-watch comprising an antenna overlapping the inactive area[[,]] and having a slot element disposed between the active area of the display and the conductive wall, wherein the slot element is coupled to an antenna feed terminal for the antenna at a side of the slot element beside the pixel circuitry”, in combination with all the recited limitations of the claim 32.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM SOROWAR/Primary Examiner, Art Unit 2641